Title: To George Washington from John Connolly, 29 August 1773
From: Connolly, John
To: Washington, George



Dr Sir.
Pittsburgh August 29th 1773.

I have lived some time past in the greatest hope of seeing you at this place; but whatsoever might have deterred my happiness in that respect must be attributed to purposes superior to my expectations; tho. if consistent with your happiness nothing inferior to my warmest Wishes. Lord Dunmore hath done us the honour of a visit, I dare not presume to give my opinion touching the Character of so considerable a Personage, but I flatter myself I shall not widely differ from your sentiments if I conclude him to be a Gentleman of benevolence & universal Charity, & not unacquainted with either Man or the World. I have his Lordships promise for 2000 Acres of Land at the Falls of the Ohio, which will induce me to wait upon his Excellency this Fall at Williamsburgh, & in the excursion, I have the satisfaction to hope I shall have the agreeable opportunity of enjoying your Company on my Journey thither, in making your house a Stage.

I have been at the expence of sending a person from this place to survey the Falls, not having a sufficient dependance upon Capt. Bullit, whose Aerial schemes have urged him to act in an extravagant manner; laying off Towns, & Townships every sixty miles upon the river; & corresponding to his Ideas has concluded the Falls to be a proper place for such intention, amongst others. The Bearer of this Mr Wilper a german Gentleman has been with him & reports him to be so extraordinary a Genius, that I am glad I have had his Lordships permission to appoint a person to transact my business in that Country. Comparing the date of this Letter with my expectations of your arrival here, urges me to think that I must postpone the pleasure of seeing you, untill I may have the honor of giving you a personal Visit, which will at any rate, be highly satisfactory to him who is with respect Dr Sir your most obedt Servt

Jno. Connolly

